Acknowledgements
This communication is in response to the Response filed 28 June 2018 and in response to telephone communications with the Attorney of Record denoted in the Interview Summary of 8 February 2022.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
1.-5. (Canceled) 
6. (Currently Amended)  A method comprising:
	receiving, by a computing device, a signed recovery blockchain transaction, wherein the signed recovery blockchain transaction identifies a first public key of a first owner account that is requesting recovery of a wallet, wherein the signed recovery blockchain transaction is signed by a private key of a recovery account of the wallet, wherein the signed recovery blockchain transaction includes a recovery deposit, and wherein the wallet is configured with a second public key of a second owner account; 
causing the recovery deposit to be transferred to an address associated with the wallet;
based on receiving the signed recovery blockchain transaction, initiating a waiting period during which the second owner account is able to abort the recovery of the wallet;
monitoring for receipt of an abort message that is associated with the second owner account and is signed by the private key of the recovery account; and
based on a determination that the abort message has not been received during the waiting period:
configuring the wallet by removing the second public key from the wallet such that the second owner account is removed from a set of owner accounts of the wallet and by activating the first public key such that the first owner account is included in the set of owner accounts of the wallet, and
causing the recovery deposit to be returned.
7.-11. (Canceled)
12. (Previously Presented)	The method of claim 6, wherein after the first public key is activated such that the first owner account is included in the set of owner accounts of the wallet, the wallet allows processing of transactions that are signed with a new private key paired with the first public key.
13. (Previously Presented)	The method of claim 6, wherein the signed recovery blockchain transaction is received from a trusted third party device based on the trusted third party device receiving a recovery request, from a requesting device, that includes the first public key.
14. (Canceled)	
15. (Canceled)	
16. (Previously Presented)	The method of claim 6, further comprising: 
receiving information identifying at least one wallet functionality that is prohibited from being processed during the waiting period; and 
during the waiting period, prohibiting the at least one wallet functionality from being processed.
17. (Previously Presented)	The method of claim 16, wherein the at least one wallet functionality includes a withdrawal transaction. 
18. (Previously Presented)	The method of claim 6, wherein the first public key is part of an asymmetric key pair generated by a requesting device that is requesting recovery of the wallet, and wherein the asymmetric key pair includes a new private key that is stored by the requesting device.
19.  (Currently Amended)	The method of claim 6, further comprising: 
during a second waiting period associated with a second attempt to recover the wallet by activating a third public key that is associated with a third owner account, receiving, based on an abort instruction signed by a private key of an owner user device, an indication to abort the second attempt; and
based on the indication to abort the second attempt, aborting the second attempt such that the third owner account is prevented from accessing the wallet.
20. (Canceled)	
21. (Previously Presented)	The method of claim 6, wherein monitoring for receipt of the abort message includes monitoring for receipt of a plurality of abort messages associated with a plurality of owner user devices; and 
wherein the determination that the abort message has not been received during the waiting period includes a determination that the plurality of abort messages associated with the plurality of owner devices has not been received during the waiting period. 
22. (Currently Amended)	An apparatus comprising:
one or more processors; and
memory storing executable instructions that, when executed by the one or more processors, cause the apparatus to:
receive a signed recovery blockchain transaction, wherein the signed recovery blockchain transaction identifies a first public key of a first owner account that is requesting recovery of a wallet, wherein the signed recovery blockchain transaction is signed by a private key of a recovery account of the wallet, wherein the signed recovery blockchain transaction includes a recovery deposit, and wherein the wallet is configured with a second public key of a second owner account;
cause the recovery deposit to be transferred to an address associated with the wallet;
based on receiving the signed recovery blockchain transaction, initiate a waiting period during which the second owner account is able to abort the recovery of the wallet;
during the waiting period, monitor for expiration of the waiting period and monitor for receipt of an abort message that is associated with the second owner account and is signed by the private key of the recovery account; and
based on a determination that the abort message has not been received during the waiting period: 
configure the wallet by removing the second public key from the wallet such that the second owner account is removed from a set of owner accounts of the wallet and by activating the first public key such that the first owner account is included in the set of owner accounts of the wallet, and
cause the recovery deposit to be returned.
23. (Previously Presented)	The apparatus of claim 22, wherein after the first public key is activated such that the first owner account is included in the set of owner accounts of the wallet, the wallet allows processing of transactions that are signed with a new private key paired with the first public key.
24. (Previously Presented)	The apparatus of claim 22, wherein the signed recovery blockchain transaction is received from a trusted third party device based on the trusted third party device receiving a recovery request, from a requesting device, that includes the first public key.
25. (Canceled)
26. (Previously Presented)	The apparatus of claim 22, wherein the executable instructions, when executed by the one or more processors, cause the apparatus to: 
receive information identifying a withdrawal transaction that is prohibited from being processed during the waiting period; and 
during the waiting period, prohibit the withdrawal transaction from being processed.
27. (Previously Presented)	The apparatus of claim 22, wherein the first public key is part of an asymmetric key pair generated by a requesting device that is requesting recovery of the wallet, and wherein the asymmetric key pair includes a new private key that is stored by the requesting device.
28. (Previously Presented)	The apparatus of claim 22, wherein the executable instructions, when executed by the one or more processors, cause the apparatus to: 
during a second waiting period associated with a second attempt to recover the wallet by activating a third public key that is associated with a third owner account, receive, based on an abort instruction signed by a private key of an owner user device, an indication to abort the second attempt; and 
based on the indication to abort the second attempt, abort the second attempt such that the third owner account is prevented from accessing the wallet.
29. (Currently Amended)	One or more non-transitory computer-readable media storing executable instructions that, when executed by one or more processors, cause an apparatus to:
receive a signed recovery blockchain transaction, wherein the signed recovery blockchain transaction identifies a first public key of a first owner account that is requesting recovery of a wallet, wherein the signed recovery blockchain transaction is signed by a private key of a recovery account of the wallet, wherein the signed recovery blockchain transaction includes a recovery deposit, and wherein the wallet is configured with a second public key of a second owner account;
cause the recovery deposit to be transferred to an address associated with the wallet;
based on receiving the signed recovery blockchain transaction, initiate a waiting period during which the second owner account is able to abort the recovery of the wallet;
during the waiting period, monitor for expiration of the waiting period and monitor for receipt of an abort message that is associated with the second owner account and is signed by the private key of the recovery account; and
based on a determination that the abort message has not been received during the waiting period:
configure the wallet by removing the second public key from the wallet such that the second owner account is removed from a set of owner accounts of the wallet and by activating the first public key such that the first owner account is included in the set of owner accounts of the wallet, and
cause the recovery deposit to be returned.
30. (Canceled)
31. (Previously Presented)	The one or more non-transitory computer-readable media of claim 29, wherein the executable instructions, when executed by the one or more processors, cause the apparatus to: 
receive information identifying a withdrawal transaction that is prohibited from being processed during the waiting period; and 
during the waiting period, prohibit the withdrawal transaction from being processed.
32. (Previously Presented)	The one or more non-transitory computer-readable media of claim 29, wherein the executable instructions, when executed by one or more processors, cause the apparatus to: 
during a second waiting period associated with a second attempt to recover the wallet by activating a third public key that is associated with a third owner account, receive, based on an abort instruction signed by a private key of an owner user device, an indication to abort the second attempt; and 
based on the indication to abort the second attempt, abort the second attempt such that the third owner account is prevented from accessing the wallet.
33. (New)	The one or more non-transitory computer-readable media of claim 29, wherein after the first public key is activated such that the first owner account is included in the set of owner accounts of the wallet, the wallet allows processing of transactions that are signed with a new private key paired with the first public key.
34. (New)	The one or more non-transitory computer-readable media of claim 29, wherein the signed recovery blockchain transaction is received from a trusted third party device based on the trusted third party device receiving a recovery request, from a requesting device, that includes the first public key.
35. (New)	The one or more non-transitory computer-readable media of claim 29, wherein the first public key is part of an asymmetric key pair generated by a requesting device that is requesting recovery of the wallet, and wherein the asymmetric key pair includes a new private key that is stored by the requesting device.

REASONS FOR ALLOWANCE
Claims 6, 12-13, 16-19, 21-24, 26-29 and 31-35 are allowed.
The following is a list of the prior art of record and an examiner’s statement of reasons for allowance:
Dvorak (US PreGrant Publication No 2015/0324789, hereinafter “Dvorak”)
Zinder (US PreGrant Publication No 2017/0005804, hereinafter “Zinder”)
Wilson (US PreGrant Publication No 2017/0103385, hereinafter “Wilson”).
The art of Dvorak generally discloses a method in which an encrypted request to transfer a requested amount of cryptocurrency from a user address to a destination address is received. The request includes a destination address, a requested amount, a user device encryption key, and biometric data. A partially signed transaction to transfer a requested amount of cryptocurrency from the user address to the destination address is also received. The partially signed transaction is cryptographically signed and a multi-signed transaction is broadcast to a cryptocurrency network to transfer the requested amount of cryptocurrency from the user address to the destination address.
The art of Zinder generally discloses an electronic resource tracking and storage computer system that communicates with a distributed blockchain computing system that includes multiple computing nodes. The system includes a storage system, a transceiver, and a processing system. The storage system includes a resource repository and transaction repository that stores submitted blockchain transactions. A new resource issuance request is received, and a new resource is added to the resource repository in response. A new blockchain transaction is generated and published to the blockchain. In correspondence with publishing to the blockchain, the transaction storage is updated with information that makes up the blockchain transaction and some information that was not included as part of the blockchain transaction. The transaction storage is updated when the blockchain is determined to have validated the previously submitted blockchain transaction.
The art of Wilson generally discloses a digital asset settlement method that includes receiving from a first user an authorization for a conditional transaction involving a digital right, which has been digitized on a distributed ledger, matching the authorization for transaction from the first user with an authorization for transaction from at least one other user, settling the transaction between at least the first and other users if the conditional is met, and memorializing the settled transaction on the distributed ledger.
The references of Dvorak, Zinder and Wilson disclose as previously discussed. The references, however, do not teach at least 
receiving, by a computing device, a signed recovery blockchain transaction, wherein the signed recovery blockchain transaction identifies a first public key of a first owner account that is requesting recovery of a wallet, wherein the signed recovery blockchain transaction is signed by a private key of a recovery account of the wallet, wherein the signed recovery blockchain transaction causes a recovery deposit to be transferred to an address associated with the wallet, and wherein the wallet is configured with a second public key of a second owner account;
causing the recovery deposit to be transferred to an address associated with the wallet; 
initiating a waiting period… during the waiting period, monitoring for expiration of the waiting period and monitoring for receipt of an abort message that is associated with the second owner account and is signed by the private key of the recovery account; 
configuring the wallet by removing the second public key from the wallet such that the second owner account is removed from a set of owner accounts of the wallet and by activating the first public key such that the first owner account is included in the set of owner accounts of the wallet; and
causing the recovery deposit to be returned. 
The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of a wallet recovery process, within a blockchain network, that uses private keys to determine the accounts to recover and exchange the accounts in the wallet for the correct accounts, executed within a waiting period that allows for an abort message that deters attackers from recovering the wallet. 
The claims of the instant application are not obvious over Dvorak, Zinder and Wilson for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Dvorak, Zinder and Wilson because the prior art would teach away from the prior art of record. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685